UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 CURRENT REPORT FORM 8-K Pursuant to Section 13 or 15(d) of the Securities Exchange Act Date of Report (Date of Earliest Event Reported): January 27, 2014 Harley-Davidson, Inc. (Exact name of registrant as specified in its charter) Wisconsin 1-9183 39-1382325 State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3700 West Juneau Avenue, Milwaukee, Wisconsin 53208 (Address of principal executive offices (zip code)) (414) 342-4680 (Registrant’s telephone number, including area code) Not Applicable (Former name) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 27, 2014, Martha F. Brooks, a member of the Board of Directors of Harley-Davidson, Inc. (the “Company”), provided notice to the Company that, as a result of other professional and civic commitments she has undertaken, she will not stand for re-election as a director of the Company upon the expiration of her current term at the Company’s 2014 Annual Meeting of Shareholders. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HARLEY-DAVIDSON, INC. Dated:January 30, 2014 By:/s/ Paul J. Jones Paul J. Jones Secretary 3
